Citation Nr: 1226887	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  10-38 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right knee disability.


ATTORNEY FOR THE BOARD

Kelsey Marand, Law Clerk












INTRODUCTION

The Veteran served on active duty from December 1987 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. The RO continued the Veteran's 20 percent disability rating for his right knee.

The Veteran requested a hearing before the Board in September 2010. A hearing before the Board was scheduled for June 22, 2011. The Veteran's request for a hearing before the Board was withdrawn by virtue of his failure to appear for his scheduled hearing. See 38 C.F.R. § 20.702(d).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming entitlement to a rating in excess of 20 percent for his service- connected right knee disability. Due to the fact that pertinent outstanding treatment records may be available and a new medical examination is warranted, the Board is unable to render a decision without additional development of the record. The claims file must be remanded in compliance with VA's duty to assist.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. When put on notice of the existence of pertinent medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

There are no VA treatment records associated with the claims file. However, the Board notes that a March 2011 rating decision reflects that VA treatment records for the Veteran were reviewed to adjudicate those claims. While this case is in remand status, the RO/AMC must obtain all records of VA treatment generated after February 3, 2009, and associate them with the claims file.

The March 2010 VA examination report reflects that "[the Veteran] ha[d] records from a recent [emergency room] visit for synovitis and he had fluid drained from his knee." These treatment records have not been associated with the claims file. Further, the March 2011 rating decision reflects that the Veteran received private treatment from Connecticut Healthcare Systems, but no treatment records from this facility have been associated with the claims file. The RO/AMC must provide the Veteran with authorization forms allowing for the release of all pertinent private treatment records and take appropriate steps to attempt to obtain any outstanding identified records.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when deemed necessary and the Veteran has an obligation to report for that examination. Here, the Veteran was last afforded a VA examination for his service-connected right knee disability in March 2010. Two (2) years have passed since that examination and, in a September 2010 statement, the Veteran has identified increased symptoms in his right knee decline which affect his "quality of life...limit[ ]activities with [his] family, and more importantly limit[ ]physical activity with [his] children." The Veteran's September 2010 statement goes on to allege a "50lb [weight gain] despite a healthy diet." A new VA examination is warranted to determine the current severity of the Veteran's right knee disability. 38 C.F.R. § 3.327(a).


The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. 	Gather any records of VA treatment generated after February 3, 2009, and associate them with the record.

2. Provide the Veteran with the necessary authorizations for the release of any private treatment records generated after February 3, 2009, not currently on file. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. The requests must specifically include, but are not limited to, the following:

a. Connecticut Healthcare System; and

b. Records of emergency room treatment.

3.	Subsequent to the above development, schedule the Veteran for a VA examination at an appropriate location to determine the current severity of his service-connected right knee disability. All indicated tests or studies necessary for an accurate assessment must be conducted. The following considerations will govern the examination. 

a. The entire claims file and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder. The examiner has an independent responsibility to review the entire record for pertinent evidence 

b. After reviewing the claims file and conducting an interview with, and examination of, the Veteran, the examiner must provide current findings as to the severity of the Veteran's right knee disability and discuss any changes in severity since the March 2010 VA examination. Although the examiner has an independent responsibility to review pertinent evidence in the claims file, his or her attention is called to the Veteran's September 2010 statement and any treatment records added to the claims file as a result of this remand.

c. The examiner must clearly outline the rationale for any opinion rendered and discuss the medical principles involved. If the requested medical opinions cannot be given, the examiner must state the reason why.

4.	After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any additional development is warranted, take appropriate steps.

5. 	Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative (if any) must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


